                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


CAMERON BARRAGAN, DIAMOND                         §
PRICE, INDIVIDUALLY AND AS NEXT
FRIEND OF CAMERON BARRAGAN, A                     §                   A-19-CV-00217-SH
MINOR (IS NOW AN ADULT);                          §
              Plaintiffs                          §
v.                                                §
                                                  §
LIBERTY COUNTY MUTUAL                             §
INSURANCE COMPANY,
            Defendant                             §


                                      FINAL JUDGMENT

       Before the Court is a Joint Motion to Dismiss filed on September 9, 2019 by Plaintiffs

Cameron Barragan and Diamond Price and Defendant Liberty County Mutual Insurance Company

(Dkt. No. 28). Pursuant to Federal Rule of Civil Procedure 41, the Parties move to dismiss this

case with prejudice as they have reached a settlement on all matters in this case.

       Based on the foregoing, the Court HEREBY GRANTS the Joint Motion to Dismiss and

DISMISSES the above styled lawsuit with prejudice. It is FURTHER ORDERED that all costs

of Court will be taxed against the party incurring the same.

       SIGNED on September 10th, 2019.




                                      SUSAN HIGHTOWER
                                      UNITED STATES MAGISTRATE JUDGE
